Citation Nr: 1613500	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  13-06 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for hypertension.

2.  Entitlement to an initial disability rating in excess of  50 percent for service-connected posttraumatic stress disorder (PTSD) prior to September 17, 2015.

3.  Entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus type II with cataracts (hereinafter diabetes).

4.  Entitlement to service connection for a dental condition.

5.  Entitlement to service connection for heat exhaustion.

6.  Entitlement to service connection for a back disability. 

7.  Entitlement to service connection for an eye disability, to include as secondary to service-connected diabetes.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney-at-Law


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to May 1971.

These matters come before the Board of Veterans' Appeals (Board) from February 2010, July 2010 and June 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that a claim for service connection for a dental condition is also considered to be a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  As of yet, the RO has not considered service connection for outpatient dental treatment.  Because this matter stems from an adverse RO determination, the appeal is limited to the issue of entitlement to service connection for compensation purposes as addressed in the July 2010 rating decision and January 2013 statement of the case.  See Matthews v. Nicholson, 19 Vet. App. 202, 205 (2005) (per curiam order) ("Absent original jurisdiction, . . . the Board's jurisdiction is dependent on the appellant's having filed [a] [Notice of Disagreement] . . . .") (internal citations omitted).  Therefore, the claim of entitlement to service connection for a dental condition, for VA outpatient dental treatment purposes, is referred to the RO for action in accordance with amended VA regulation.  38 C.F.R. § 3.381.  See Dental Conditions, 77 Fed. Reg. 4469 (Jan. 30, 2012).  

The issue of entitlement to service connection for peripheral neuropathy has been raised by the record in a January 2016 statement.  In his correspondence, the Veteran's representative states this issue was decided in a March 2010 rating decision and that the Veteran filed a timely notice of disagreement in April 2010.  The procedurarl history as stated does not appear to be correct.  The issue isreferred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of service connection a back disability and service connection for an eye disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Service connection for hypertension was denied in a February 2010 rating decision.  The Veteran did not appeal or submit material evidence within one year of the decision.  The evidence added to the file is cumulative.

2.  Prior to September 17, 2015, the Veteran's PTSD was manifested by such symptoms as irritability, anxiety, sleep impairment, nightmares, flashbacks, difficulty concentrating, panic attacks, disturbance in motivation and mood and difficulty in maintaining effective relationships; more severe symptoms such as obsessional rituals that interfere with routine activity, intermittently illogical speech, spatial disorientation or near continuous panic were not shown; total occupational and social impairment was not shown.

3.   The Veteran's service-connected diabetes is not shown to be manifested by more than the required use of oral hypoglycemic agents and restricted diet; evidence does not demonstrate that he uses insulin or was prescribed a regulation of activities.

4.  The Veteran does not have a dental condition for which service connection for compensation purposes can be granted.

5.  Residuals of heat exhaustion are not shown.


CONCLUSIONS OF LAW

1.  The February 2010 decision of the RO is final; no new and material evidence having been received, the claim of entitlement to service connection for hypertension is not reopened and service connection for hypertension remains denied.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).

2.  The criteria for an initial disability rating in excess of 50 percent for service-connected PTSD are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

3.  The criteria for an initial rating in excess of 20 percent for service-connected diabetes are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1 , 4.2, 4.7, 4.119, Diagnostic Code (DC) 7913 (2015).

4.  The criteria for service connection for a dental condition for compensation purposes have not been met.  38 U.S.C.A. §§ 1110, 1131, 1712, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.150 (2015).

5.  The criteria for service connection for heat exhaustion have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

With regard to an initial rating claim, such a claim is generally considered to be a "downstream" issue from the original grant of benefits.  VA's General Counsel  issued an advisory opinion holding that separate notice of VA's duty to assist the Veteran and of his concomitant responsibilities in the development of his claim involving such downstream issues is not required when the Veteran was provided adequate VCAA notice following receipt of the original claim.  See VAOPGCPREC 8-2003.  Further, where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  See Goodwin v. Peake, 22 Vet. App. 128 (2008), citing Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  In this case, the Veteran has not alleged that he has suffered any prejudice as to the lack of pre-adjudicatory notice specific to the initial rating claim. 

Notably, a notice of disagreement as to an initial rating does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  See 38 C.F.R. § 3.159(b)(3) (2013).  Rather, the claimant's appeal of an initial rating triggers VA's duty to develop that claim, as set forth at 38 U.S.C.A. §§ 5104, 7105; 38 C.F.R. § 3.103.  Under these, VA is required to advise the claimant of what evidence is necessary to obtain the maximum benefit allowed by the evidence and the law.  This is accomplished in a statement of the case (SOC). 

In this case, the Veteran was provided with VCAA notice in June 2009, April 2010 and November 2011 prior to the initial rating decisions provided by the RO.  The letters informed the Veteran how VA would assist him in developing his claim, and his and VA's obligations in providing such evidence for consideration.  The January 2013 SOC provided the Veteran with the relevant rating criteria for PTSD and diabetes and he was informed of the evidence needed to achieve higher schedular ratings.  Thus, VA's duties under 38 U.S.C.A. §§ 5104 and 7105 have been satisfied.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  The Veteran's service treatment records, VA treatment records and identified private treatment records were associated with the claims file.  The Veteran has not identified any additional records that VA needs to obtain for an equitable disposition of the claim. 

In addition, the Veteran was afforded appropriate VA examinations.  The examiners who conducted the December 2009 and September 2015 examinations had access to and reviewed all the evidence in the claims file, recorded the Veteran's subjective complaints, and provided detailed and comprehensive opinions regarding the severity of the Veteran's PTSD and diabetes symptoms.  The examination reports were thorough and sufficiently detailed.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that a medical opinion is adequate only if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

The Board acknowledges that the Veteran has not had a VA examination in connection with his claims for service connection for a dental condition or heat exhaustion.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an 'in-service event, injury or disease,' or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79   (2006).  The Board concludes an examination is not needed because there is no evidence of a current dental condition for which compensation can be granted and no evidence of heat exhaustion in service or residuals of heat exhaustion currently.  The evidence of record does not raise a reasonable possibility that a VA examination would result in findings favorable to the Veteran and therefore, not having an examination is not prejudicial to the Veteran in this case.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no prejudicial error in Board's statement of reasons and bases regarding why a medical opinion was not warranted because there was no reasonable possibility that such an opinion could substantiate the Veteran's claim). 

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  New and Material Evidence

Generally, a claim which has been denied in an unappealed or final RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108 , which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  New and material evidence need not address each previously unproven element of a claim to be sufficient to reopen the claim.  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).

In February 2010, the RO denied service connection for hypertension, to include as secondary to service-connected diabetes.  The Veteran filed a notice of disagreement concerning four of the issues addressed in that rating decision.  He did not appeal the denial of service connection for hypertension.  In addition, new and material evidence was not received within one year of the decision.  As such, the decision became final in February 2011.  

In October 2011, the Veteran filed a claim to reopen.  The Veteran submitted additional treatment records.  These records showed continuing treatment for hypertension.  These records are not new and material.  At the time of the prior decision, the evidence established that the appellant had hypertension.  Evidence that confirms a previously established fact is cumulative.  The added evidence does not relate to an unestablished fact necessary to substantiate the claim.  

As new and material evidence has not been submitted, the claim for service connection for hypertension is not reopened. 

III.  Disability Ratings Generally

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

Where a Veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the 'present level' of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the rating claim has been pending).

IV.  PTSD

PTSD is rated under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411.  Evaluations are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.

Under the provisions for rating psychiatric disorders, a 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereo-typed speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessive rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including (if applicable) those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not determinative, a GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

Under the DSM-IV, GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).

In an April 2009 VA treatment record, the Veteran reported multiple traumatic events he endured while serving in Vietnam.  He indicated having a bad temper, being irritable and angry.  He stated that around 2008 when he began to take care of his mother, he found articles she kept regarding people he killed in Vietnam.  He indicated this discovery triggered olfactory and auditory flashbacks.  He reported having nightmares and feeling numb and detached from others, activities or his surroundings.  He also indicated feeling constantly on guard, watchful or easily startled.  It was noted that the Veteran was pleasant and cooperative with the interview and was oriented to person, place and time.  The treatment provider did not notice any delusions, obsessive thoughts or phobias.  Suicidal and homicidal thoughts were denied.  A May 2009 VA treatment record indicated the Veteran was seeking treatment for anxiety reduction and that he was continuing to experience combat related flashbacks, although he denied hallucinations.  A GAF score of 65 was assigned.  A June 2009 record indicated mood swings and continuing flashbacks.  A GAF score of 60 was assigned.  In October 2009, the Veteran reported intrusive memories, avoidance of trauma related cues, decreased sleep, easy startle reflex, irritability and problems concentrating.  He denied suicidal or homicidal ideation.  It was noted he was alert and oriented x3 and that his thought processes were goal directed and not delusional.  In December 2009, the Veteran's PTSD was noted to be mild to moderate and a GAF score of 65 was continued.

In a June 2009 psychological report by a private doctor, Dr. S.S., it was noted the Veteran was experiencing nightmares and flashbacks.  The doctor indicated the Veteran suffered from chronic anxiety and that panic attacks had been occurring once or more daily.  The Veteran reported hypervigilance and experiencing a rapid heart rate during anxiety episodes.  The Veteran noted feeling a sense of guilt, irritability, sadness, feelings of worthlessness, as well as difficulty concentrating and thinking clearly.  The doctor indicated these symptoms were severe "leading to possible debilitation."  The doctor stated the Veteran had moderate-severe anxiety and moderate-severe depression.  It was noted that his social functioning was good, although he had the potential for withdrawal.  His concentration was presently unimpaired as were his activities of daily living, although there was potential for impairment.  Dr. S.S. assigned a GAF score of 50.  

Service connection was granted for PTSD in the February 2010 rating decision.  A 30 percent rating was assigned based on a December 2009 VA examination.  The Veteran reported symptoms of depression, irritability, sleep impairment, poor concentration, avoidance, hypervigilance, exaggerated startle response and anxiety.  The Veteran indicated he had been married 38 years and that his relationship with his family was good, although his irritability and becoming easily angered affected his relationships.  He reported he had no friends and enjoyed few leisure activities.  The Veteran denied suicidal ideation, delusions, hallucinations, panic attacks, episodes of violence or homicidal thoughts.  The Veteran's affect was constricted and his mood was anxious.  His speech, psychomotor activity and thought processes were noted to be normal.  Immediate memory was mildly impaired. The examiner assigned a GAF score of 51.

In February 2011, the Veteran presented to the crisis clinic.  He indicated depressed mood, sleeping 2 hours and feeling unmotivated.  His grooming was stated to be fair and he was pleasant and cooperative with the interviewer.  A GAF score of 55 was assigned.

In January 2012, Dr. S.S. did a psychological evaluation of the Veteran.  It was noted the Veteran had enjoyed "successful careers, marriage, family, business, and highly technical endeavors, and an adventurous lifestyle."  However, Dr. S.S. provided the opinion that in recent years the need for treatment had arisen because of the decline in the Veteran's physical health.  It was noted also he was experiencing flashbacks and nightmares.  Dr. S.S. noted that "as of today, he is now defined as permanently and totally disabled" because he could not do his past job related to aviation.  The doctor opined that there was "a highly probable and predictable decompensation in all his areas of current success."  It was noted also that, although the Veteran continued to enjoy "continuing business, family, and outside adventure and other successful experiences ... there remain[ed] the probability of a complete decompensatory (sic) experience (complete break-down) from the emergence of a severely debilitating posttraumatic stress disorder."  As to his current psychiatric symptoms, Dr. S.S. identified chronic anxiety and panic attacks.  The Veteran described "generalized anxiety, avoidance of certain locations or situations for fear they would precipitate an anxiety attack."  The Veteran also indicated feelings hypervigilance.  It was noted the Veteran's report of the level of interference of functioning could be considered severe, "leading to possible debilitation."  The Veteran denied suicidal ideas or intentions.  It was noted he occasionally lost control of his anger.  It was noted he was "glum, friendly, angry, fully communicative, casually groomed, over weight, but tense, looks unhappy."  His speech was normal in rate, volume, and articulation and was coherent and spontaneous.  His language skills were intact.  Dr. S.S. noted that there were no signs of hallucinations, delusions, bizarre behaviors or other indicators of psychotic process.  His associations were intact, thinking was logical and his thought content was appropriate.  He was noted to be fully oriented.  There were no signs of hyperactive or attentional difficulties, although agitation was present. A GAF score of 50 was assigned.  This assignment appeared to also consider the state of his physical health along with his psychological symptomatology.

In a September 2012 VA treatment record, a GAF score of 65 was assigned.  The Veteran reported his primary problems were poor sleep with occasional nightmares.  He reported daytime flashbacks and hypervigilance on most days of the week.  He denied helplessness, hopelessness, suicidal ideation or homicidal ideation.  He reported a good relationship with his wife and children who lived nearby and that he continued to engage in hobbies such as participating in Jeep club.  Appropriate grooming was noted and his cognitive functioning was noted to be grossly intact.

In December 2012, the Veteran reported an unchanged mood.  He noted continued nightmares, flashbacks, intrusive thoughts and hypervigilance on most days of the week.  He indicated that the intensity of them had not changed a lot from before, but his medications were helping.  He described his mood as "ok" and reported that he had fair concentration.

In January 2013, the RO reviewed the record again along with records from Dr. S. which contained GAF scores between 45 and 51.  The RO found that these scores indicated that the Veteran was experiencing some serious symptoms or impairment in functioning.  At that time, the RO increased the initial disability rating for PTSD from 30 percent to 50 percent.

In September 2013, the Veteran sought VA treatment and a GAF score of 65 was assigned.  He indicated he was "hanging in there."  The Veteran reported to a mild improvement in mood and that his irritability and anxiety were noted to be decreased following a vacation with his daughter.  He indicated his mood was manageable at the present without medication.  He reported occasional nightmares and stated flashbacks and intrusive thoughts were unchanged in frequency and intensity.

In January 2014, the Veteran reported a fair mood.  He indicated enjoying the holiday with his family and grandchildren.  He noted that he continued to have re-experiencing, hyperarousal and avoidance symptoms from combat exposure in Vietnam, to include intrusive thoughts and flashbacks that happened most days of the week.  He indicated his interest was fair to low and his energy level remained low.

In September 2015, the Veteran underwent another VA examination and total occupational and social impairment was identified that was based somewhat on review of summary letters from private treatment providers indicating 100 percent disability.  The examiner identified depressed mood, anxiety, suspiciousness, chronic sleep impairment, impairment of short and long term memory, flattened affect, impaired judgment, impaired abstract thinking, disturbances in motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work like setting and inability to establish and maintain effective relationships, impaired impulse control, such as unprovoked irritability with periods of violent and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.

Upon review of the entirety of the evidence, to include treatment records, VA examination reports and the statements of the Veteran, the Board finds that prior to September 17, 2015, the Veteran's symptoms appear to be most appropriately contemplated by a 50 percent schedular rating.  DC 9411.  

The Veteran's symptoms beginning in 2009 include depression, sleep impairment, irritability, flashbacks, nightmares, hypervigilance, anxiety, problems concentrating, panic attacks and difficulty making friends.  These symptoms appear to be in line with a 50 percent disability rating.  He certainly had disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships; however, the Board does not find that the evidence prior to 2015 show near-continuous panic or depression, unprovoked irritability with periods of violence, spatial disorientation, neglect of personal appearance or an inability to establish relationships that would better approximate a 70 percent rating.   It does not appear to the Board that prior to September 2015, the Veteran's disability affected his ability to function independently or appropriately.  Absent from the record prior to September 2015 are more severe symptoms that are evidence of disturbances of mind that affect an individual's ability to function normally in society or in the workplace.  Active delusions, hallucinations, severe memory loss, active suicidal or homicidal ideation, obsessional rituals and illogical speech would be examples of such symptoms. At each examination, the Veteran was always seen to be alert and aware of his surroundings.  Objective findings did not include repetitive motions, obsessional rituals, irregular speech or the inability to think logically. Based on the absence of such severe symptoms, the Board finds a 70 percent disability rating is not warranted.  By the same token, 100 percent disability rating is not warranted because total occupational and social impairment, to include such serious symptoms as grossly inappropriate behavior, persistent danger of hurting self or others or disorientation to place or time were not shown.  The Board recognizes Dr. S.S.'s feeling that complete deterioration might occur for the Veteran; however, at the time Dr. S.S.'s reports were drafted, the Veteran was not describing and the record did not reflect such severe symptoms.

Based on the foregoing, the Board finds that an initial disability rating in excess of 50 percent for service-connected PTSD must be denied. 

V.  Diabetes

The Veteran's diabetes mellitus is rated under 38 C.F.R. § 4.119, Diagnostic Code 7913. 

Under Diagnostic Code (DC) 7913, a 20 percent rating is warranted when the diabetes requires the use of insulin or oral hypoglycemic agent, and a restricted diet.  A 40 percent rating is warranted for diabetes that requires insulin, a restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes that requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted when diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id.

"Regulation of activities" has been defined as the situation where the Veteran has been prescribed or advised to avoid strenuous occupational and recreational activities to avoid hypoglycemic episodes.  61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in DC 7913).  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).

Complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are deemed part of the diabetic process under DC 7913. 38 C.F.R. § 4.119, DC 7913, Note (1) (2015).

In this case, the Veteran underwent an examination in December 2009.  It was noted the Veteran was on oral medications that were causing no side effects.  Episodes of hypoglycemia reactions or ketoacidosis were noted; however, neither of those complications required hospitalization.  It was noted the Veteran saw a diabetic care provider monthly or less often.  The Veteran was instructed to follow a restricted diet.  It was noted he was unable to fly commercial aircrafts due to his diagnosis of diabetes.  He denied symptoms of peripheral vascular disease, neurovascular disease, diabetic nephropathy, skin disorders, gastrointestinal disorder, genitourinary disorder or other diabetic complications.  

More recent treatment records indicate continuing treatment for diabetes, but there is no evidence the Veteran has been prescribed insulin or regulation of activities due to his diabetes which would be required for entitlement to a higher rating under the Rating Schedule.  As such, the Board concludes that the preponderance of the evidence is against assigning a rating in excess of 20 percent for service-connected diabetes.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application as there is not an approximate balance of evidence. See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

VI.  Extraschedular Considerations

The Board has considered the provisions of 38 C.F.R. § 3.321(b)(1) and whether the record shows that the Veteran's PTSD or his diabetes are so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms"(which include marked interference with employment and frequent periods of hospitalization).

The symptoms of and impairment due to the Veteran's service-connected PTSD and diabetes are adequately addressed by the schedular ratings.  As discussed, the rating schedule provides for higher ratings for disabilities more severe than the Veteran's.  Because the criteria in the rating schedule are adequate, it is not necessary to refer the claim for consideration of an extraschedular rating. 38 C.F.R. § 3.321(b) (2015).

VII. Service Connection Generally

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred in service.  

VIII.  Service Connection for a Dental Condition

In a February 2009 statement in support of claim, the Veteran indicated that the Army identified his dental problems when he enlisted and he was told they would be corrected at his next duty station.  However, he was deployed to Vietnam and he did not get treatment such that his dental conditions "deteriorated considerably."  He indicated he sought treatment immediately upon discharge from service.  He indicated getting sixteen fillings and that those eventually fell out exposing his nerves.  He explained his teeth became very sensitive to hot and cold temperatures.
Dental conditions for which service-connected compensation benefits are available are set forth under 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  These conditions include loss of whole or part of the mandible, nonunion or malunion of the mandible, loss of whole or part of the ramus, loss of whole or part of the maxilla, nonunion or malunion of the maxilla, loss of the condyloid or coronoid process, or loss of any part of the hard palate. Id. Compensation is also available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible. See Simmington v. West, 11 Vet. App. 41 (1998).  For loss of the teeth, bone loss through trauma or disease, such as osteomyelitis, must be shown for compensable purposes.  The loss of the alveolar process as a result of periodontal disease is not considered disabling. See 38 C.F.R. § 4.150 , Diagnostic Code 9913 (2015).  In addition, to be compensable, the lost masticatory surface for any tooth cannot be restorable by suitable prosthesis.  Id.  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment and cannot be considered for compensation purposes.  38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. §§ 3.381, 4.150 (2015).

There is no evidence the Veteran has a dental disability for which service connection for compensation purposes can be granted.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application as there is not an approximate balance of evidence. See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IX.  Service Connection for Heat Exhaustion

The evidence of record does not support entitlement to service connection for heat exhaustion because there is no evidence that the appellant has residuals of heat exhaustion.  In essence, there is a naked allegation of current disability.  Even when we consider lay evidence as competent, the allegation is lacking in such detail as to establish the existence of a disability due to heat exhaustion.  Even if we consider the provisions of 38 U.S.C.A. § 1154, the service records do not reflect residuals and the post service records do not reflect residuals. 

The evidence must show that the Veteran c`urrently has the disability for which benefits are being claimed. The existence of a current disability is the cornerstone of a claim for service connection and VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  

Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for heat exhaustion must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 


ORDER

The application to reopen a claim for service connection for hypertension is denied.

An initial disability rating in excess of 50 percent for service-connected PTSD is denied.

An initial disability rating in excess of  20 percent for service-connected diabetes is denied.

Entitlement to service connection for a dental condition for compensation purposes is denied.

Entitlement to service connection for heat exhaustion is denied.


REMAND

Reasons for Remand: To schedule the Veteran for VA examinations and to readjudicate the inextricably intertwined issue of entitlement to a TDIU

I.  Service Connection for a Back Disability

In October 2009, Dr. T., an orthopedic specialist, indicated he had been treating the Veteran since July 2000.  The doctor indicated the Veteran had been having increasing back pain that had worsened that year.  He reported that he considered the Veteran to be totally disabled and unemployable given his orthopedic problems including multilevel DDD, right -sided disc herniation at L2-L3, which is extruded, and stenosis that was noted on MRI in May 2009.

In January 2013, it was noted the Veteran currently had moderate central stenosis at C5-C6 with disc osteophyte complex and father stenosis at C3-C4, C4-C5 and C6-C7 mild to moderate based on a congenital basis.  He also had a history of lumbar spinal stenosis at L2-L3, disc extrusion at L3-L4, moderate stenosis and disc herniation at L1-L2.  The doctor noted:

It is noted that he is a veteran and whatever service injuries he had certainly became more symptomatic because of the congenital narrowing he had of the cervical spine, which was undiagnosed.  Again, the MRI of the cervical spine done [in October 2011] did show congenital spinal stenosis on multiple levels in the cervical spine.  This was clearly not diagnosed prior to
his military career and any military injuries would have accelerated the stenosis as he already had narrowing.

In an October 2015 affidavit, the Veteran indicated he was artillery support for a combat unit in Vietnam.  He carried radios, extra batteries, food, water, shelter, ammunition, coding and encryption items.  He indicated his pack weighed at least 100 pounds.  He indicated the pack was so heavy he had to be lifted to his feet when wearing it and that after a year, it got to the point he could no longer walk.  He indicated having been medevacked out due to issues he was having with his back and that during service, he had back pain and would "constantly fall down due to the pain."  He indicated he never had any back symptoms prior to service and that it was after service that he really started having issues.  He indicated having to use crutches and sometimes would be "laid up for months" when the crutches did not help.  He indicated that he was later diagnosed with a genetic back condition, congenital stenosis.

The Veteran's wife submitted a statement in October 2015.  She indicated having been married to the Veteran since 1971 and that he had many medical issues, to include back pain which would flare-up and leave him bed ridden.  She noted that in the beginning, the Veteran was able to do things such as ride bikes, take walks, dance, scuba dive and ski.  However, she indicated that after doing these activities, the Veteran would experience some degree of pain requiring him to rest.  She indicated that today he could only walk slowly for very short periods of time and that he had trouble rolling over in bed.  She indicated the Veteran took medication and went to see a specialist for injections in his back.

In a January 2016 statement, the Veteran's representative indicated that the Veteran during service had carried a pack, under conditions of combat, that weighed at least 100 pounds.  The Veteran's representative argued that because he served in combat, the Veteran was competent to make statements regarding his back condition resulting from his combat service.  

The Veteran has not had a VA examination specifically for his claim seeking service connection for compensation.  A VA examination must be provided when (1) there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; and (2) evidence establishing that an event, injury or disease occurred in service; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006); 38 C.F.R. § 3.159(c)(4).

It appears the Veteran may have experienced injury to his back in service and he currently has a back disability that may be related to service.  The Board finds it appropriate to schedule the Veteran for a VA examination to obtain an opinion as to the likely etiology of the Veteran's current back disability.
II.  Service Connection for an Eye Condition

The Veteran's STRs show no diagnosis or treatment for any eye condition.  Defective vision was noted on the September 1969 entrance examination.

In a private treatment record dated in December 2008, Dr. M.S. indicated he originally examined the Veteran in 1997 and had examined him several times through February 2003.  He indicated that during routine eye exams, the intra ocular pressures were within the normal range and there was no glaucoma.  He noted that the rest of the ocular exams, with the exception of requiring glasses for astigmatism, were unremarkable.  

In a February 2009 statement in support of claim, the Veteran explained that he was diagnosed with diabetes in November 2003 and shortly thereafter, he received a diagnosis of glaucoma in January 2004.  He indicated he had no prior problems until then and felt the issues developed in an unusually short time frame.  He indicates now he has suffered considerable loss of vision in his right eye and thus, cannot safely exercise the privileges of his Pilot Certificates.

At a December 2009 VA examination, the Veteran reported decreased vision in the right eye that became progressively worse prior to Lasik surgery.  No left eye symptoms were reported.  Examination revealed best corrected visual acuity of 20/50 in the right eye and 20/20 in the left eye.  Pressures were 10 in the right eye and 14 in the left eye.  The examiner diagnosed glaucoma and opinion it was less likely as not caused by or a result of service-connected diabetes.  As to whether it was at least as likely as not that glaucoma was secondary to diabetes, the examiner stated:

The link between diabetes and glaucoma has not been proven conclusively.  The association between diabetes and glaucoma is somewhat controversial.  Diabetes is not a recognized cause or risk factor by the National Eye Institute (NEI), but according to the American Diabetes Associate, People with diabetes are 40% more likely to suffer from glaucoma than people without diabetes.  The longer someone has had diabetes, the more common glaucoma is.  Risk also increases with age.

When VA obtains an opinion, it must ensure it is adequate.  See Barr, supra.  Here, there is evidence that individuals with diabetes are more likely to suffer from glaucoma;  however, the examiner provided no opinion or rationale as to why diabetes may or may not have cause or aggravated glaucoma in this particular Veteran.   In this case, because the last examination of record is over 5 years ago, the Board will afford the Veteran a new VA examination to determine the current nature and etiology of any eye condition currently present.

III.  TDIU

The issue of entitlement to a TDIU is inextricably intertwined with the other two claims being remanded in this decision.  Therefore, the Board must defer consideration of such claim until the development of the Veteran's service connection claims is complete.

It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

For a veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places the claimant in a different position than other veterans with the same disability rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment. The question is whether the particular veteran is capable of performing the physical and mental acts required by employment, not whether that veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363   (1993).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

Prior to September 17, 2015 when a 100 percent disability rating was granted for PTSD, the Veteran was in receipt of 50 percent rating for PTSD and a 20 percent rating for diabetes throughout the appeal period.  As such, he did not meet the schedular criteria for entitlement.  Nonetheless, the Board is remanding claims for service connection for a back disability and an eye condition and there is evidence that both conditions affect the Veteran's employability.  As such, the issues are inextricably intertwined.

The Veteran noted in a February 2009 statement in support of claim that because of his vision problems he can no longer exercise the privileges of his Pilot Certificates and no longer fly planes or be a flight instructor.  He indicated his belief that the cocktail of daily medications and his vision loss effects his ability to perform even aircraft maintenance and inspection.  

In a June 2009 statement, the Veteran indicated that his current medications rendered him permanently disabled and unable to work.  He indicated that he spent his entire career in aviation and the current medications he was taking for his disabilities were prohibited.

In a June 2009 and January 2012 statements from Dr. S.S., a private psychologist, it was noted the Veteran was "potentially predicted" to deteriorate or decompensate under perceived stress of a working environment.  The doctor opined that essentially, the Veteran was incapable of working in any work environment and he was permanently and totally disabled.

In January 2013, a private doctor, Dr. C.T., indicated that the Veteran had multiple orthopedic and musculoskeletal conditions which were chronic and prevented him from walking such that he was permanently disabled and unable to do any type of gainful employment.

A decision as to whether the Veteran is entitled to service connection for a back disability and/or an eye condition could greatly impact the analysis of whether a TDIU is appropriate in this case.  As such, examinations are being conducted and the examiners will be asked to opine as to the effect of any disabilities found on the Veteran's employability.  Then, the RO should readjudicate the issue.

Accordingly, the case is REMANDED for the following action:

1. Associate all outstanding VA treatment records with the electronic claims file.

2.  After all outstanding records are obtained, schedule the Veteran for a VA examination with an appropriate specialist to determine the nature and etiology of any current back disability/disabilities.  

The electronic claims file, to include the files on VBMS and VVA, should be made available for review and the examination report should reflect that such review occurred.

The examiner should clarify the diagnosis of any current back disability/disabilities based on examination of the Veteran and, if necessary, x-ray evidence to confirm the presence or absence of degenerative joint disease (a.k.a. arthritis).

The examiner should provide an opinion as to whether it is at least as likely as not that any current back disability or disabilities is/are related to an injury during service as opposed to some other cause or factor.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable.  

3. After all outstanding records are obtained, schedule the Veteran for an eye examination with an appropriate specialist to obtain an opinion as to whether glaucoma, or any other current disability in the eyes, was at least as likely as not incurred in service or is at least as likely as not caused by or aggravated by his service-connected diabetes.

The electronic claims file, to include the files on VBMS and VVA, should be made available for review and the examination report should reflect that such review occurred.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

For purposes of this analysis, "aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process.  Temporary or intermittent flare-ups of symptoms of a preexisting condition alone do not constitute aggravation unless the underlying condition worsened beyond its natural progression.

An opinion regarding causation and aggravation must be rendered and the opinion must be tailored to the Veteran's personal situation, not just that of a general diabetic.


The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable.  

4.  Following the above development, the RO should readjudicate the claims, to include the inextricably intertwined issue of entitlement to a TDIU. If the benefits sought are not granted, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


